Case: 2:19-cv-05651-JLG-CMV Doc #: 11 Filed: 04/11/20 Page: 1 of 24 PAGEID #: 42




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


    JONATHAN ROBINSON, et al.,
                                                                 Case No. 2:19-cv-5651
                             Plaintiffs,
                                                                 Judge James L. Graham
          v.
                                                                 Magistrate Judge Chelsey M. Vascura
    CITY OF COLUMBUS, et al.,
                                                                        DEFENDANTS’ ANSWER
                             Defendants.


         For their answer to the complaint filed by Plaintiffs Jonathan Robinson, Derryle Sloan, and

Derrick Sloan, filed December 30, 2019, Defendants City of Columbus, Carl Harmon, Anthony

Johnson, David Schultz, Joseph Barsotti, Alex Mottinger, and Bret Woodyard hereby admit, deny,

and aver the following:

                       SPECIFIC ADMISSIONS, DENIALS & ASSERTIONS

         1.       In response to Paragraph 1 of Plaintiffs’ complaint, Defendants make the following

statements:

                  a.       The claims at issue in this civil action arise out of an incident occurring on

         June 7, 2019;

                  b.       During that incident, police officers with the Columbus Division of Police

         (also known as the Columbus Police Department or “CPD”) arrested Jonathan; arrested

         Derrick; searched a residence at 773 Stanley Avenue in Columbus, Ohio, without a warrant;

         and seized a BB gun from that residence1;


1
  Because two of the plaintiffs have same surname (i.e., Sloan), Defendants will use their first names to distinguish
them. Because Plaintiff Jonathan Robinson shares a surname with a non-party who will nonetheless be referenced at
length during this civil action (i.e., Jahanara Robinson), Defendants will use their first names to distinguish them. No
disrespect is intended.
Case: 2:19-cv-05651-JLG-CMV Doc #: 11 Filed: 04/11/20 Page: 2 of 24 PAGEID #: 43




               c.      Because Defendants are without knowledge, information, or believe sufficient

       to admit or deny that the seized BB gun was Derryle’s property, Defendants deny any such

       allegation or suggesting in Paragraph 1 of Plaintiffs’ complaint; and

               d.      No CPD officer violated any of Plaintiffs’ rights under either state or federal

       law during the incident.

Answering further, Defendants deny each and every allegation in this particular paragraph of

Plaintiffs’ complaint that is either inconsistent with or is not specifically admitted by any of the

foregoing statements in this particular paragraph of Defendants’ answer.

       2.      In response to Paragraph 2 of Plaintiffs’ complaint, Defendants make the following

statements:

               a.      Plaintiffs are seeking the relief listed;

               b.      Plaintiffs are not entitled to the relief listed; and

               c.      Plaintiffs are not entitled to any relief as a result of the relevant incident; and

               d.      Plaintiffs are not entitled to any relief as a result of criminal charges that were

       filed against them as a result of the relevant incident.

Answering further, Defendants deny each and every allegation in this particular paragraph of

Plaintiffs’ complaint that is either inconsistent with or is not specifically admitted by any of the

foregoing statements in this particular paragraph of Defendants’ answer.

       3.      Defendants admit the allegations in Paragraph 3 of Plaintiffs’ complaint.

       4.      In response to Paragraph 4 of Plaintiffs’ complaint, Defendants make the following

statements:

               a.      This Court has original jurisdiction over the subject matter of this dispute per

       28 U.S.C. § 1343(a)(4); and




                                                  -2-
Case: 2:19-cv-05651-JLG-CMV Doc #: 11 Filed: 04/11/20 Page: 3 of 24 PAGEID #: 44




               b.      This Court does not have original jurisdiction over the subject matter of this

       dispute per 28 U.S.C. § 1343(a)(3).

Answering further, Defendants deny each and every allegation in this particular paragraph of

Plaintiffs’ complaint that is either inconsistent with or is not specifically admitted by any of the

foregoing statements in this particular paragraph of Defendants’ answer.

       5.      Defendants deny the allegations in Paragraph 5 of Plaintiffs’ complaint

       6.      Defendants admit the allegations in Paragraph 6 of Plaintiffs’ complaint.

       7.      Defendants admit the allegations in Paragraph 7 of Plaintiffs’ complaint.

       8.      In response to Paragraph 8 of Plaintiffs’ complaint, Defendants make the following

statements:

               a.      Jonathan is an adult male person; and

               b.      Because Defendants are without knowledge, information, or believe sufficient

       to admit or deny that Jonathan was a resident of the City of Columbus, the County of Franklin,

       or the State of Ohio, at all times relevant to this civil action, Defendants deny those allegations.

Answering further, Defendants deny each and every allegation in this particular paragraph of

Plaintiffs’ complaint that is either inconsistent with or is not specifically admitted by any of the

foregoing statements in this particular paragraph of Defendants’ answer.

       9.      Defendants admit the allegations in Paragraph 9 of Plaintiffs’ complaint.

       10.     Defendants admit the allegations in Paragraph 10 of Plaintiffs’ complaint.

       11.     Defendants admit the allegations in Paragraph 11 of Plaintiffs’ complaint.

       12.     Defendants admit the allegations in Paragraph 12 of Plaintiffs’ complaint.

       13.     Defendants admit the allegations in Paragraph 13 of Plaintiffs’ complaint.

       14.     Defendants admit the allegations in Paragraph 14 of Plaintiffs’ complaint.




                                                  -3-
Case: 2:19-cv-05651-JLG-CMV Doc #: 11 Filed: 04/11/20 Page: 4 of 24 PAGEID #: 45




       15.     Defendants admit the allegations in Paragraph 15 of Plaintiffs’ complaint.

       16.     Defendants admit the allegations in Paragraph 16 of Plaintiffs’ complaint.

       17.     Defendants admit the allegations in Paragraph 17 of Plaintiffs’ complaint.

       18.     In response to Paragraph 18 of Plaintiffs’ complaint, Defendants make the following

statements:

               a.        The CPD’s ShotSpotter gunfire detection system reported that a single round

       had been fired at or near 39.944478 latitude and -82.976278 longitude at 6:03:55 p.m. on June

       7, 2019;

               b.        Officer Schultz responded to the report alone;

               c.        When Officer Schultz arrived in the area, he spoke to an individual who was

       painting a house, and that individual directed him the residence at 773 Stanley Avenue;

               d.        The ShotSpotter coordinates pointed to an unnamed alley running north and

       south along the west side of the residence at 773 Stanley Avenue;

               e.        Officer Schultz parked CPD Cruiser 110 in the alley next to the residence, and

       began to search for spent shell casings, bullet holes, or other signs of a discharged firearm;

               f.        When Officer Schultz reached the rear of the residence (its south face), he

       observed that the back door to the residence was standing wide open;

               g.        As Officer Schultz approached the wide open door in the rear of the residence,

       someone inside abruptly slammed it, and Officer Schultz heard the sound of several persons

       running inside;

               h.        Officer Schultz called CPD Dispatch for assistance, and a 10-3 (officer-in-

       trouble) code was aired over the radio;




                                                  -4-
Case: 2:19-cv-05651-JLG-CMV Doc #: 11 Filed: 04/11/20 Page: 5 of 24 PAGEID #: 46




               i.      More than ten CPD officers responded to the residence at 773 Stanley Avenue

       in light of the 10-3 code;

               j.      Officers Harmon, Johnson, Woodyard, Barsotti, and Mottinger were among

       the CPD officers who responded to the residence; and

               k.      No more than one CPD officer (i.e., Officer Schultz) responded to the original

       ShotSpotter report.

Answering further, Defendants deny each and every allegation in this particular paragraph of

Plaintiffs’ complaint that is either inconsistent with or is not specifically admitted by any of the

foregoing statements in this particular paragraph of Defendants’ answer.

       19.     In response to Paragraph 19 of Plaintiffs’ complaint, Defendants make the following

statements:

               a.      When Officer Schultz was initially searching the unnamed alley to the west of

       773 Stanley Avenue, Derryle, Derrick, and several children were present within the residence;

               b.      When Officer Schultz was initially searching the unnamed alley to the west of

       773 Stanley Avenue, Derryle, Derrick, and the children were not the only individuals present

       within the residence;

               c.      Because Defendants are without knowledge, information, or believe sufficient

       to admit or deny that any of the children present within the residence at the time were

       Derryle’s children, Defendants deny those allegations;

               d.      Because Defendants are without knowledge, information, or believe sufficient

       to admit or deny allegations regarding what Derryle told the children or the children told

       Derryle, Defendants deny those allegations;




                                                -5-
Case: 2:19-cv-05651-JLG-CMV Doc #: 11 Filed: 04/11/20 Page: 6 of 24 PAGEID #: 47




            e.      Because Defendants are without knowledge, information, or believe sufficient

     to admit or deny the allegations that Derryle closed the back door of the residence or that he

     closed it to secure the children, Defendants deny those allegations;

            f.      Officer Schultz was the first CPD officer to arrive at 773 Stanley Avenue, and

     he arrived alone;

            g.      Officer Schultz was the first CPD officer to make contact with Derryle during

     the incident, and Officer Schultz made that first contact alone;

            h.      Officer Schultz’s service weapon was drawn when he made first contact with

     Derryle;

            i.      Officer Mottinger arrived after Officer Schultz had made first contact with

     Derryle;

            j.      Officer Woodyard arrived after Officer Schultz had made first contact with

     Derryle and after the subsequent melee instigated by Jonathan had begun;

            k.      All of the adults present within the residence at the time came outside fairly

     early during the incident;

            l.      The children remained inside the residence until well after the subsequent

     melee instigated by Jonathan was over;

            m.      During the course of the incident, several CPD officers informed Derryle that

     the ShotSpotter had reported gunfire at that location; and

            n.      Because Defendants are without knowledge, information, or believe sufficient

     to admit or deny the allegation that a CPD officer asked Derryle if he had any guns in within

     the residence, Defendants deny those allegations.




                                              -6-
Case: 2:19-cv-05651-JLG-CMV Doc #: 11 Filed: 04/11/20 Page: 7 of 24 PAGEID #: 48




Answering further, Defendants deny each and every allegation in this particular paragraph of

Plaintiffs’ complaint that is either inconsistent with or is not specifically admitted by any of the

foregoing statements in this particular paragraph of Defendants’ answer.

       20.     In response to Paragraph 20 of Plaintiffs’ complaint, Defendants make the following

statements:

               a.       Derryle repeatedly told the officers on scene that there was a BB gun in the

       residence;

               b.       A yet-to-be-identified adult male who had been present in the residence had

       even started to bring the BB gun out of the house but was ordered not to by officers;

               c.       Derryle gave officers permission to enter the residence;

               d.       Derrick and the yet-to-be-identified adult male told Officer Daniel Snyder that

       the BB gun was just inside the front door;

               e.       Officer Snyder opened the front door and retrieved the BB from just inside;

               f.       The BB gun was not a toy, and Derryle never indicated that it was;

               g.       Later, a very short time after subsequent melee instigated by Jonathan was

       over, Officer James Ridley entered the residence while the children were present and, with his

       service weapon drawn, searched the downstairs of the residence;

               h.       At about the same time that Officer Ridley searched the residence’s

       downstairs, Officer Mottinger entered the home, did not conduct any sort of search, but rather

       spoke with the children and with Derryle;

               i.       Much later, after the children had been cleared from the residence, Officer

       Snyder and Officer Mottinger searched second floor while Officer Collins Jones waited at the

       foot of the stairs;




                                                 -7-
Case: 2:19-cv-05651-JLG-CMV Doc #: 11 Filed: 04/11/20 Page: 8 of 24 PAGEID #: 49




               j.       After Officer Snyder and Officer Mottinger finished searching the second

       floor, Officer Jones joined them for a similar search of the kitchen, which was the last room

       on the first floor;

               k.       None of the CPD officers who searched the residence had a warrant to do so;

       and

               l.       Neither Officer Schultz nor Officer Woodyard ever went inside the residence.

Answering further, Defendants deny each and every allegation in this particular paragraph of

Plaintiffs’ complaint that is either inconsistent with or is not specifically admitted by any of the

foregoing statements in this particular paragraph of Defendants’ answer.

       21.     In response to Paragraph 21 of Plaintiffs’ complaint, Defendants make the following

statements:

               a.       No CPD officer questioned the children about the presence of guns in the

       residence;

               b.       At least one CPD officer had his service weapon drawn while in the house

       with the children;

               c.       Because Defendants are without knowledge, information, or believe sufficient

       to admit or deny allegations regarding the children’s states of mind, mental impressions, or

       thought processes, Defendants deny such allegations;

               d.       No firearms or other contraband were found inside the residence; and

               e.       During his search of the residence, Officer Mottinger located and identified a

       high-capacity magazine on a shelf in the closet of an upstairs bedroom.




                                                 -8-
Case: 2:19-cv-05651-JLG-CMV Doc #: 11 Filed: 04/11/20 Page: 9 of 24 PAGEID #: 50




Answering further, Defendants deny each and every allegation in this particular paragraph of

Plaintiffs’ complaint that is either inconsistent with or is not specifically admitted by any of the

foregoing statements in this particular paragraph of Defendants’ answer.

       22.     Defendants admit the allegations in Paragraph 22 of Plaintiffs’ complaint.

       23.     In response to Paragraph 23 of Plaintiffs’ complaint, Defendants make the following

statements:

               a.      As the situation at 773 Stanley Avenue developed, Jonathan arrived without

       Jahanara and was standing with a group of bystanders on the opposite side of Stanley Avenue;

               b.      Jahanara arrived later and was carrying two small children in her arms when

       she did;

               c.      Jahanara neither asked for nor received permission from any police officer to

       retrieve the children who were within the residence at 773 Stanley Avenue at the time;

               d.      Jahanara neither asked for nor received permission from any police officer to

       approach the residence at 773 Stanley Avenue at the time;

               e.      It was clear to any reasonable observer that the CPD officers on scene were

       keeping civilians away from the residence at 773 Stanley Avenue;

               f.      Within speaking to anyone, Jahanara passed through the group of bystanders

       that had congregated on the opposition side of Stanley Avenue and began to walk across the

       road toward the residence;

               g.      Officer Carl Harmon had been one of the CPD officers keeping bystanders

       away when Jahanara being walking toward the residence;

               h.      Officer Harmon intercepted Jahanara in the roadway, repeatedly said “Hey,”

       extended his left arm toward her, and motioned for her to go back across the street; and




                                               -9-
Case: 2:19-cv-05651-JLG-CMV Doc #: 11 Filed: 04/11/20 Page: 10 of 24 PAGEID #: 51




               i.      Jahanara immediately complied with Officer Harmon’s orders and headed

       back toward the far side of Stanley Avenue to join the rest of the bystanders.

Answering further, Defendants deny each and every allegation in this particular paragraph of

Plaintiffs’ complaint that is either inconsistent with or is not specifically admitted by any of the

foregoing statements in this particular paragraph of Defendants’ answer.

       24.     In response to Paragraph 24 of Plaintiffs’ complaint, Defendants make the following

statements:

               a.      While Officer Harmon was ordering Jahanara away, and while Jahanara was

       complying with Officer Harmon’s orders, Jonathan ran directly at Officer Harmon with his

       fists clenched and screaming, “Don't you get near my fucking wife, motherfucker!”

               b.      In response to Jonathan’s aggression, Officer Harmon extended his left arm

       toward Jonathan and issued the first of what would be four loud, clear, and verbal commands

       for Jonathan to “Get back!”

               c.      Jonathan ignored this first command from Officer Harmon, refused to get

       back, and instead screamed “Or what?!” at Officer Harmon;

               d.      In response to Jonathan’s refusal to obey his first order, Officer Harmon issued

       a second loud, clear, and verbal command for Jonathan to “Get back!”

               e.      Jonathan ignored this second command from Officer Harmon, again refused

       to get back, and again screamed “Or what?!” at Officer Harmon;

               f.      In response to Jonathan’s refusal to obey his first and second orders, Officer

       Harmon issued a third loud, clear, and verbal command for Jonathan to “Get back!”

               g.      Jonathan ignored this third command from Officer Harmon, yet again refused

       to get back, and yet again screamed “Or what?!” at Officer Harmon;




                                                - 10 -
Case: 2:19-cv-05651-JLG-CMV Doc #: 11 Filed: 04/11/20 Page: 11 of 24 PAGEID #: 52




               h.      Because Defendants are without knowledge, information, or believe sufficient

       to admit or deny allegations regarding the Jonathan’s state of mind, mental impressions, or

       thought process, Defendants deny such allegations; and

               i.      Despite the foregoing, Defendants can in good faith deny that Jonathan was

       genuinely asking Officer Harmon to explain the consequences of his failure comply with a

       lawful order or direction from a police officer.

Answering further, Defendants deny each and every allegation in this particular paragraph of

Plaintiffs’ complaint that is either inconsistent with or is not specifically admitted by any of the

foregoing statements in this particular paragraph of Defendants’ answer.

       25.     In response to Paragraph 25 of Plaintiffs’ complaint, Defendants make the following

statements:

               a.      While Officer Harmon is ordering Jonathan to get back for a fourth time,

       Officer Anthony Johnson approached Jonathan, placed his open left hand on Jonathan’s left

       upper chest, pushed Jonathan away from Officer Harmon, and issued his own loud, clear, and

       verbal command for Jonathan to back up;

               b.      When he pushed Jonathan, Officer Johnson was carrying a Division-issued

       shotgun in his right hand but had not been brandishing it;

               c.      In response to Officer Johnson’s push, Jonathan used his own right arm to

       swat away Officer Johnson’s left arm and then square up to Officer Johnson in a threatening

       manner;

               d.      Officer Johnson switched the shotgun from his right hand to his left hand and

       then stepped toward Jonathan;




                                                - 11 -
Case: 2:19-cv-05651-JLG-CMV Doc #: 11 Filed: 04/11/20 Page: 12 of 24 PAGEID #: 53




               e.      Jonathan then widened his feet and assumed a boxer’s stance by placing his

       right leg behind his left and by beginning to raise his arms;

               f.      In response to Jonathan’s continued aggression and failure to comply with

       several lawful order, Officer Johnson delivered a single Level-4 strike (i.e., a punch or slap)

       to the left side of Jonathan’s face;

               g.      Jonathan was knocked backward but did not fall to the ground;

               h.      After being punched by Officer Johnson, Jonathan was taken to the ground by

       Officer Harmon;

               i.      Once on the ground, Jonathan was secured in handcuffs by Officer Harmon

       and Officer Mottinger;

               j.      Officer Johnson did not take Jonathan to the ground, and he did not secure

       Jonathan in handcuffs;

               k.      It was at this point that Jonathan was arrested, seized, or otherwise taken into

       custody;

               l.      Officer Johnson and Officer Colin Jones ultimately transported Jonathan to

       the Franklin County Jail, and he was imprisoned there for a time; and

               m.      None of the conduct described in Paragraph 25 of Plaintiffs’ complaint was

       wrongful.

Answering further, Defendants deny each and every allegation in this particular paragraph of

Plaintiffs’ complaint that is either inconsistent with or is not specifically admitted by any of the

foregoing statements in this particular paragraph of Defendants’ answer.

       26.     In response to Paragraph 26 of Plaintiffs’ complaint, Defendants make the following

statements:




                                                - 12 -
Case: 2:19-cv-05651-JLG-CMV Doc #: 11 Filed: 04/11/20 Page: 13 of 24 PAGEID #: 54




             a.      Derrick had been recording the incident with the camera on his mobile phone;

             b.      After Jonathan was punched by Officer Johnson and while Officer Harmon

      and Mottinger were attempting to take Jonathan into custody, Derrick sprang from the front

      porch of the residence at 773 Stanley Avenue and rand toward the arresting officers;

             c.      Because Defendants are without knowledge, information, or believe sufficient

      to admit or deny allegations regarding the Derrick’s state of mind, mental impressions,

      thought process, or motivations, Defendants deny such allegations;

             d.      Officer Barsotti placed his right hand on Derrick’s left upper chest, pushed

      Derrick back only slightly and told Derrick to back up;

             e.      Looking directly at Officer Barsotti, Derrick forcefully pushed back against

      Officer Barsotti;

             f.      Officer Barsotti repeated his commands for Derrick to back up and tried to

      either push or grab him with both hands, but Derrick—still looking directly at Officer

      Barsotti—forcefully swatted Officer Barsotti’s hands away and continued running toward the

      officers who were arresting Jonathan;

             g.      Derrick ran toward Officer Harmon and Officer Mottinger, who were

      attempting to take Jonathan into custody;

             h.      Derrick got so close to Officer Mottinger that Officer Mottinger was forced to

      push Derrick away with both hands and while he was still on his knees;

             i.      At about the same time that Officer Mottinger attempted to push Derrick away

      from Jonathan’s arrest, Officer Johnson deployed chemical spray directly to Derrick’s face;

             j.      Officer Johnson swatted the mobile phone out of Derrick’s hand, grabbed him

      by the right arm, and took him to the ground;




                                              - 13 -
Case: 2:19-cv-05651-JLG-CMV Doc #: 11 Filed: 04/11/20 Page: 14 of 24 PAGEID #: 55




               k.      Once Derrick was on the ground, Officer Woodyard, who was just arriving on

       the scene, takes over and places Derrick in handcuffs;

               l.      Once Derrick was handcuffed, Officer Woodyard and Officer Barsotti helped

       Derrick up and escorted him to a prisoner transport vehicle;

               m.      Neither Officer Harmon nor Officer Barsotti took Derrick to the ground;

               n.      It was, however, at this point that Derrick was arrested, seized, or otherwise

       taken into custody;

               o.      Officer Ridley and Officer Woodyard ultimately transported Derrick to the

       Franklin County Jail, and he was imprisoned there for a time; and

               p.      None of the conduct described in Paragraph 26 of Plaintiffs’ complaint was

       wrongful.

Answering further, Defendants deny each and every allegation in this particular paragraph of

Plaintiffs’ complaint that is either inconsistent with or is not specifically admitted by any of the

foregoing statements in this particular paragraph of Defendants’ answer.

       27.     In response to Paragraph 27 of Plaintiffs’ complaint, Defendants make the following

statements:

               a.      The Columbus City Attorney’s Office rightly charged Jonathan with

       obstructing official business, which is a violation of Columbus City Code § 2321.31 and a

       second-degree misdemeanor;

               b.      The Columbus City Attorney’s Office rightly charged Jonathan with

       disorderly conduct, which is a violation of Columbus City Code § 2317.11 and a fourth-degree

       misdemeanor;




                                               - 14 -
Case: 2:19-cv-05651-JLG-CMV Doc #: 11 Filed: 04/11/20 Page: 15 of 24 PAGEID #: 56




               c.      The Columbus City Attorney’s Office had sufficient probable cause to charge

       Jonathan obstructing official business and disorderly conduct, among other things, as a result

       of his conduct on June 7, 2019; and

               d.      Nevertheless, upon motion of the Columbus City Attorney’s Office, the

       charges against Jonathan were dismissed in the interests of justice and for time served.

Answering further, Defendants deny each and every allegation in this particular paragraph of

Plaintiffs’ complaint that is either inconsistent with or is not specifically admitted by any of the

foregoing statements in this particular paragraph of Defendants’ answer.

       28.     In response to Paragraph 28 of Plaintiffs’ complaint, Defendants make the following

statements:

               a.      The Columbus City Attorney’s Office rightly charged Derrick with

       obstructing official business, which is a violation of Columbus City Code § 2321.31 and a

       second-degree misdemeanor;

               b.      The Columbus City Attorney’s Office had sufficient probable cause to charge

       Derrick with obstructing official business, among other things, as a result of his conduct on

       June 7, 2019; and

               c.      Because Defendants are without knowledge, information, or believe sufficient

       to admit or deny allegations regarding the advice that Derrick received from his attorney,

       Defendants deny such allegations;

               d.      Because Defendants are without knowledge, information, or believe sufficient

       to admit or deny allegations regarding the Derrick’s state of mind, mental impressions,

       thought process, or motivations, Defendants deny such allegations;




                                               - 15 -
Case: 2:19-cv-05651-JLG-CMV Doc #: 11 Filed: 04/11/20 Page: 16 of 24 PAGEID #: 57




               e.      Defendants deny that the facts alleged in Paragraph 28 of Plaintiffs’ complaint

       constitute sufficient coercion;

               f.      Derrick initially pled guilty to the charge discussed above;

               g.      Derrick later moved to withdraw his guilty plea, and his motion was not

       opposed by the Columbus City Attorney’s Office;

               h.      Derrick’s guilty plea was then withdrawn and the charge against him was

       dismissed at the request of the Columbus City Attorney’s Office in the interests of justice and

       for time served.

Answering further, Defendants deny each and every allegation in this particular paragraph of

Plaintiffs’ complaint that is either inconsistent with or is not specifically admitted by any of the

foregoing statements in this particular paragraph of Defendants’ answer.

       29.     Defendants admit the allegations in Paragraph 29 of Plaintiffs’ complaint.

       30.     In response to Paragraph 30 of Plaintiffs’ complaint, Defendants make the following

statements:

               a.      The Introduction & Summary section of the Matrix Report states that it

       “documents the results of the Operations Review of the Columbus Division of Police” and

       “summarizes months of effort by the consulting team, employees of the Division of Police,

       City staff and the community working together since the Winter of 2018-19;”

               b.      In a section on Patrol Training, the Matrix Report states, “[t]hough an initial

       30 hours of Procedural Justice, Bias and Ethics is small considering there is total of 1,177

       hours of instruction, these topics are also re-enforced throughout other training and are also

       covered in some annual trainings”; and




                                                - 16 -
Case: 2:19-cv-05651-JLG-CMV Doc #: 11 Filed: 04/11/20 Page: 17 of 24 PAGEID #: 58




               c.      Nothing in the Matrix Report states or suggests that the Procedural Justice,

       Bias, and Ethics training is inadequate.

Answering further, Defendants deny each and every allegation in this particular paragraph of

Plaintiffs’ complaint that is either inconsistent with or is not specifically admitted by any of the

foregoing statements in this particular paragraph of Defendants’ answer.

       31.     Defendants deny the allegations in Paragraph 31 of Plaintiffs’ complaint.

       32.     Defendants deny the allegations in Paragraph 32 of Plaintiffs’ complaint.

       33.     In response to Paragraph 33 of Plaintiffs’ complaint, Defendants restate each and

every admission, denial, and averment contained with the preceding paragraphs of this answer.

       34.     In response to Paragraph 34 of Plaintiffs’ complaint, Defendants admit that Plaintiffs

have accurately quoted 42 U.S.C. § 1983, in part, but deny that Plaintiffs have quoted 42 U.S.C. §

1983 in toto. Answering further, Defendants deny each and every allegation in this particular

paragraph of Plaintiffs’ complaint that is either inconsistent with or is not specifically admitted by

any of the foregoing statements in this particular paragraph of Defendants’ answer.

       35.     Defendants admit the allegations in Paragraph 35 of Plaintiffs’ complaint.

       36.     Defendants admit the allegations in Paragraph 36 of Plaintiffs’ complaint.

       37.     Defendants deny the allegations in Paragraph 37 of Plaintiffs’ complaint and as

inaccurate and incomplete statement of the law concerning warrantless searches of a residence.

       38.     Defendants deny the allegations in Paragraph 38 of Plaintiffs’ complaint and as

inaccurate and incomplete statement of the law concerning warrantless searches of a residence.

       39.     In response to Paragraph 39 of Plaintiffs’ complaint, Defendants make the following

statements:




                                                  - 17 -
Case: 2:19-cv-05651-JLG-CMV Doc #: 11 Filed: 04/11/20 Page: 18 of 24 PAGEID #: 59




               a.      The police officers who searched the residence at 773 Stanley Avenue on June

       7, 2019, were acting under color of state law at the time;

               b.      Officer Snyder, who retrieved the BB gun from 773 Stanley Avenue on June

       7, 2019, was acting under color of state law.

               c.      No CPD officer violated Derryle’s rights under either the Fourth or Fourteenth

       Amendments on June 7, 2019; and

               d.      No CPD officer is liable to Derryle under 42 U.S.C. § 1983.

Answering further, Defendants deny each and every allegation in this particular paragraph of

Plaintiffs’ complaint that is either inconsistent with or is not specifically admitted by any of the

foregoing statements in this particular paragraph of Defendants’ answer.

       40.     In response to Paragraph 40 of Plaintiffs’ complaint, Defendants make the following

statements:

               a.      The police officers who searched the residence at 773 Stanley Avenue on June

       7, 2019, were acting within the course and scope of their City employment and pursuant to

       their City training;

               b.      Officer Snyder, who retrieved the BB gun from 773 Stanley Avenue on June

       7, 2019, was acting within the course and scope of his City employment and pursuant to his

       City training; and

               c.      The City’s training is not inadequate.

Answering further, Defendants deny each and every allegation in this particular paragraph of

Plaintiffs’ complaint that is either inconsistent with or is not specifically admitted by any of the

foregoing statements in this particular paragraph of Defendants’ answer.

       41.     Defendants deny the allegations in Paragraph 41 of Plaintiffs’ complaint.




                                               - 18 -
Case: 2:19-cv-05651-JLG-CMV Doc #: 11 Filed: 04/11/20 Page: 19 of 24 PAGEID #: 60




       42.     Defendants deny the allegations in Paragraph 42 of Plaintiffs’ complaint.

       43.     In response to Paragraph 43 of Plaintiffs’ complaint, Defendants restate each and

every admission, denial, and averment contained with the preceding paragraphs of this answer.

       44.     In response to Paragraph 44 of Plaintiffs’ complaint, Defendants admit that Plaintiffs

have accurately quoted Columbus City Code § 2321.31(a), which defines the offense of obstructing

official business but deny that Plaintiffs have quoted Columbus City Code § 2321.31 in toto.

Answering further, Defendants deny each and every allegation in this particular paragraph of

Plaintiffs’ complaint that is either inconsistent with or is not specifically admitted by any of the

foregoing statements in this particular paragraph of Defendants’ answer.

       45.     Defendants admit the allegations of Paragraph 45 of Plaintiffs’ complaint.

       46.     Defendants deny the allegations of Paragraph 46 of Plaintiffs’ complaint.

       47.     In response to Paragraph 47 of Plaintiffs’ complaint, Defendants make the following

statements:

               a.      The police officers who arrested Jonathan on June 7, 2019, were acting under

       color of state law at the time;

               b.      No CPD officer wrongfully arrested or imprisoned Jonathan on June 7, 2019;

               c.      No CPD officer violated Jonathan’s rights under either the Fourth or

       Fourteenth Amendments on June 7, 2019; and

               d.      No CPD officer is liable to Jonathan under 42 U.S.C. § 1983.

Answering further, Defendants deny each and every allegation in this particular paragraph of

Plaintiffs’ complaint that is either inconsistent with or is not specifically admitted by any of the

foregoing statements in this particular paragraph of Defendants’ answer.




                                               - 19 -
Case: 2:19-cv-05651-JLG-CMV Doc #: 11 Filed: 04/11/20 Page: 20 of 24 PAGEID #: 61




       48.     In response to Paragraph 48 of Plaintiffs’ complaint, Defendants make the following

statements:

               a.      The police officers who arrested Jonathan on June 7, 2019, were acting within

       the course and scope of their City employment and pursuant to their City training; and

               b.      The City’s training is not inadequate.

Answering further, Defendants deny each and every allegation in this particular paragraph of

Plaintiffs’ complaint that is either inconsistent with or is not specifically admitted by any of the

foregoing statements in this particular paragraph of Defendants’ answer.

       49.     Defendants deny the allegations in Paragraph 49 of Plaintiffs complaint.

       50.     Defendants deny the allegations in Paragraph 50 of Plaintiffs complaint.

       51.     Defendants deny the allegations in Paragraph 51 of Plaintiffs complaint.

       52.     In response to Paragraph 52 of Plaintiffs’ complaint, Defendants restate each and

every admission, denial, and averment contained with the preceding paragraphs of this answer.

       53.     Defendants admit the allegations in Paragraph 53 of Plaintiffs’ complaint.

       54.     Defendants admit the allegations in Paragraph 54 of Plaintiffs’ complaint.

       55.     Defendants deny the allegations in Paragraph 55 of Plaintiffs’ complaint.

       56.     Defendants deny the allegations in Paragraph 56 of Plaintiffs’ complaint.

       57.     Defendants deny the allegations in Paragraph 57 of Plaintiffs’ complaint.

       58.     Defendants deny the allegations in Paragraph 58 of Plaintiffs’ complaint.

       59.     In response to Paragraph 59 of Plaintiffs’ complaint, Defendants make the following

statements:

               a.      The police officers who arrested Derrick on June 7, 2019, were acting under

       color of state law at the time;




                                               - 20 -
Case: 2:19-cv-05651-JLG-CMV Doc #: 11 Filed: 04/11/20 Page: 21 of 24 PAGEID #: 62




               b.      No CPD officer wrongfully arrested or imprisoned Derrick on June 7, 2019;

               c.      No CPD officer violated Derrick’s rights under either the First or the Fourth

       Amendments on June 7, 2019; and

               d.      No CPD officer is liable to Derrick under 42 U.S.C. § 1983.

Answering further, Defendants deny each and every allegation in this particular paragraph of

Plaintiffs’ complaint that is either inconsistent with or is not specifically admitted by any of the

foregoing statements in this particular paragraph of Defendants’ answer.

       60.     In response to Paragraph 60 of Plaintiffs’ complaint, Defendants make the following

statements:

               a.      The police officers who arrested Derrick on June 7, 2019, were acting within

       the course and scope of their City employment and pursuant to their City training; and

               b.      The City’s training is not inadequate.

Answering further, Defendants deny each and every allegation in this particular paragraph of

Plaintiffs’ complaint that is either inconsistent with or is not specifically admitted by any of the

foregoing statements in this particular paragraph of Defendants’ answer.

       61.     Defendants deny the allegations in Paragraph 61 of Plaintiffs’ complaint.

       62.     Defendants deny the allegations in Paragraph 62 of Plaintiffs’ complaint.

       63.     Defendants deny the allegations in Paragraph 63 of Plaintiffs’ complaint.

       64.     In response to Paragraph 64 of Plaintiffs’ complaint, Defendants restate each and

every admission, denial, and averment contained with the preceding paragraphs of this answer.

       65.     Defendants deny the allegations in Paragraph 65 of Plaintiffs’ complaint.

       66.     Defendants deny the allegations in Paragraph 66 of Plaintiffs’ complaint.

       67.     Defendants deny the allegations in Paragraph 67 of Plaintiffs’ complaint.




                                               - 21 -
Case: 2:19-cv-05651-JLG-CMV Doc #: 11 Filed: 04/11/20 Page: 22 of 24 PAGEID #: 63




        68.     Defendants deny the allegations in Paragraph 68 of Plaintiffs’ complaint.

        69.     Defendants deny the allegations in Paragraph 69 of Plaintiffs’ complaint.

        70.     Defendants deny the allegations in Paragraph 70 of Plaintiffs’ complaint.

        71.     In response to Paragraph 71 of Plaintiffs’ complaint, Defendants restate each and

every admission, denial, and averment contained with the preceding paragraphs of this answer.

        72.     Defendants deny the allegations in Paragraph 72 of Plaintiffs’ complaint.

        73.     Defendants deny the allegations in Paragraph 73 of Plaintiffs’ complaint.

        74.     Defendants deny the allegations in Paragraph 74 of Plaintiffs’ complaint.

        75.     Defendants deny the allegations in Paragraph 75 of Plaintiffs’ complaint.

        76.     Defendants deny the allegations in Paragraph 76 of Plaintiffs’ complaint.

        77.     Defendants deny the allegations in Paragraph 77 of Plaintiffs’ complaint.

        78.     Defendants deny the allegations in Paragraph 78 of Plaintiffs’ complaint.

        79.     Defendants deny the allegations in Paragraph 79 of Plaintiffs’ complaint.

        80.     Defendants deny the allegations in Paragraph 80 of Plaintiffs’ complaint.

        81.     Defendants deny the allegations in Paragraph 81 of Plaintiffs’ complaint.

                   GENERAL ADMISSIONS, DENIALS & ASSERTIONS

        82.     Defendants deny each and every allegation made in Plaintiffs’ complaint that has not

been specifically and unequivocally admitted in any of the foregoing paragraphs of this answer.

                                   AFFIRMATIVE DEFENSES

        83.     With respect to Plaintiffs’ purported federal claims, the individual defendants are

entitled to qualified immunity.

        84.     With respect to Plaintiffs’ purported state law claims, Defendants are entitled to all

applicable immunities, defenses, set-offs, and limitations set forth in Ohio’s Political Subdivision Tort

Liability Act, O.R.C §§ 2744.01–2744.11.


                                                 - 22 -
Case: 2:19-cv-05651-JLG-CMV Doc #: 11 Filed: 04/11/20 Page: 23 of 24 PAGEID #: 64




        85.    Plaintiffs’ claims are barred (either in whole or in part) by their own comparative fault,

contributory negligence, assumption of the risk, and/or wrongful conduct.

        86.    Plaintiffs’ claims are barred (either in whole or in part) by a failure to mitigate or to

reasonably minimize their own purported damages.

        87.    Plaintiffs’ claims are barred (in whole or in part) by the doctrines of estoppel, waiver,

or laches.

        88.    Plaintiffs’ fails to state any claim against Defendants upon which any relief could be

granted.

        89.    Defendants reserve the right to assert such additional defenses that may become

apparent as this civil action proceeds through discovery.

                                     PRAYER FOR RELIEF

        90.    Having fully answered Plaintiffs’ complaint, Defendants respectfully request: (a) an

order from this Court dismissing Plaintiffs’ claims against them with prejudice; (b) an order from this

Court assessing costs (including reasonable attorneys’ fees incurred in defending the claims asserted

herein) to Defendants; (c) an order from this Court awarding Defendants any and all such other relief

the Court deems just, necessary, or appropriate; and (d) and a final judgment entry terminating this

case in Defendants’ favor.

                                               Respectfully submitted,

                                               /s/ Andrew D.M. Miller
                                               Westley M. Phillips (0077728)
                                               Andrew D.M. Miller (0074515)
                                               CITY OF COLUMBUS, DEPARTMENT OF LAW
                                               ZACH KLEIN, CITY ATTORNEY
                                               77 North Front Street, Columbus, Ohio 43215
                                               (614) 645-7385 / (614) 645-6949 (fax)
                                               wmphillips@columbus.gov
                                               andrewdmmiller@columbus.gov

                                               Attorney for Defendants


                                                - 23 -
Case: 2:19-cv-05651-JLG-CMV Doc #: 11 Filed: 04/11/20 Page: 24 of 24 PAGEID #: 65




                                CERTIFICATE OF SERVICE

       I hereby certify that, on April 11, 2020, I electronically filed the foregoing with the Clerk

of this Court by using the Court’s CM/ECF System. Copies will be served upon counsel of record

by, and may be obtained through, the Court’s CM/ECF System.

                                             /s/ Andrew D.M. Miller
                                             Andrew D.M. Miller (0074515)
                                             admmiller@columbus.gov




                                              - 24 -
